DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of the prior filed applications should be updated in the first sentence of the specification.  
Appropriate correction is required.
Priority
It is noted that while the provisional Application NO. 61/731,892 filed November 30, 2012 discloses a measurement device for obtaining information related to a shape of the object, but it lacks adequate supports for the claimed limitation of  “a measurement device which obtains information related to a flatness of the object”, as recited in the claims.  Accordingly, the effective filling date of the present application is the effective filling date of PCT/JP2013/081852 which is November 27, 2013.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al (U.S.Pat. 9,028,026B2).
With respect to claims 1 and 16-18, Byun discloses a carrier system and/or a corresponding method that carries an object (S) to an object mounting member (110)  provided with an object mounting section and comprising all features of the instant claims such as: 
                                    
    PNG
    media_image1.png
    244
    337
    media_image1.png
    Greyscale
	
a measurement device (150) which obtains information related to a flatness and a shape of the object (S) (see col.3, lines 48-54); a carrier member (stage 110; 140)  that carries the object and a controller (160) which controls a driving speed of the carrier member using the information related to the flatness/shape of the object obtained by the measurement device (col.4, lines 1-7).
Claims 1, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al (U.S 2008/0291414 A1).
With respect to claims 1 and 16-18,  Tsutsumi (figure 1) discloses a carrier system (702) and/or a corresponding method that carries an object (705) to an object mounting member (an inherent element of the carrier system and must be present for the system to hold the object as intended) provided with an object mounting section  and comprising all features of the instant 

    PNG
    media_image2.png
    535
    472
    media_image2.png
    Greyscale

As to claim 6, wherein the carrier (702) is movable in a vertical direction (Z direction) and in a horizon direction (X, Y directions), (see paragraph [0015]). 
As to claim 7, wherein the carrier member is configured to come into contact with the object (705) from below the object (see figure 1).
As to claim 8, wherein the controller (712) controls a movement of the carrier member in the vertical direction (see paragraph [0044]).
As to claim 9, wherein the controller controls a movement of the carrier member with respect to the object mounting member. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al (U.S 2008/0291414 A1).
As to claims 2-5, Tsutsumi discloses a carrier system comprising substantially all of the limitations of the instant claims as discussed.  Tsutsumi does not specifically the controller (712) controls the speed of the carrier system to downward speed or to a predetermined speed or to a slower speed, as recited in the instant claims.  But Tsutsumi clearly discloses that “the controller 712 sets a scanning speed based on the obtained shape of the surface” of the object (see paragraph [0036]).  This is a concrete evidence it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to determine a proper speed of the carrier system, as recited in the claims for the purpose of improving the quality of the printed images on the object as intended by Tsutsumi.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al (US 2008/0291414 A1) in view of Hatakeyama et al (Pat. 8,497,476).
As to claim 15, Tsutsumi discloses substantially all of the limitations of the instant claims except for the carrier system having a pin chuck.  This feature is well known per se.  Hatakeyama discloses a carrier system (see figure 137) having a pin chuck (75, 117).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to combine the teachings of Tsutsumi and Hatakeyama to obtain the claimed invention as recited in claim 15 . 
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al (U.S 2008/0291414 A1) in view of Hayashi et al (US 2009/0095095 A1) or Tsukamoto et al (U.S.Pat. 6,809,802).
As to claims 10-14, Tsutsumi discloses a carrier system comprising substantially all of the limitations of the instant claims as discussed.  Tsutsumi does not expressly discloses the mounting member having a groove, as recited in the mentioned claims. This is not an inventive feature.  For example, Hayashi disclose a carrier system for carrying an object and having a groove (see paragraph [0060] and figures 10-12)) or Tsuikamoto discloses a carrier system (1; see figure 2) having a groove (5) for holding a substrate.   It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the carrier having a groove as suggested by Hayashi or Tsukamoto into the system for Tsutsumi for the purpose of precisely holding the object. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeishi (U.S.Pat. 6,573,976) has been cited for teaching of an exposure apparatus having a measurement device for mearing a shape of a substrate and a controller for controlling the speed of the substrate stage based on the shape of the substrate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/5/22
/HUNG V NGUYEN/Primary Examiner, Art Unit 2882